Citation Nr: 0308253	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling, to include entitlement to an extraschedular 
evaluation.

2.  Entitlement to a rating higher than 10 percent for status 
post medial meniscus of the right knee from April 7, 2000 to 
December 1, 2002.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  That decision granted 
secondary service connection for a right knee condition, with 
assignment of a 10 percent disability rating, and denied a 
rating higher than 10 percent for the service-connected right 
ankle condition.

On the date of the veteran's personal hearing in August 2001, 
his representative submitted a statement withdrawing from 
appeal the issue of entitlement to secondary service 
connection for a left knee condition.  The Board notes that a 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2002).  Since this statement was submitted 
on the date of the veteran's hearing, it is reasonable to 
conclude that this was done in consultation with the veteran 
and with his consent, and he has never asserted otherwise.  
See 38 C.F.R. § 20.204, as amended by 68 Fed. Reg. 13235-236 
(March 19, 2003).  As the issue has been withdrawn from 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  


FINDINGS OF FACT

1.	The veteran's service-connected right ankle disability is 
not shown to be productive of marked limitation of motion, 
ankylosis, or malunion of os calcis or astragalus with marked 
deformity.


2.  The veteran's right ankle disorder does not present an 
exceptional or unusual disability picture.

3.  As of December 1, 2002, service connection for the 
veteran's right knee condition has been severed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5271 (2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
right ankle disorder.  38 C.F.R. § 3.321(b)(1) (2002).

3.  The claim for an evaluation higher than 10 percent for 
status post medial meniscus of the right knee from April 7, 
2000 to December 1, 2002, lacks legal merit.  38 C.F.R. 
§ 3.400(o)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
veteran's claims were filed in April 2000 and remain pending.  
Therefore, as a general matter, the provisions of the VCAA 
and the implementing regulations are applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  However, in 
the particular circumstances of this case, the VCAA does not 
apply to the right knee claim because it lacks legal merit.  
This is discussed in more detail below.

Right ankle claim

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2000 statement of the case and a 
supplemental statement of the case issued in October 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why this 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
this claim.  

In the October 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate this increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  The Board finds that 
all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise.  

In addition, the veteran was provided with VA examinations in 
June 2000, October 2001, March 2002, and November 2002.  
There is no objective evidence indicating that there has been 
a material change in the severity of his service-connected 
right ankle condition since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected right ankle condition fairly.  See also VAOPGCPREC 
11-95 (the duty to


assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
this issue.

Right knee claim

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).



B.  Right ankle claim

Schedular rating

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, particularly 
those given at the August 2001 personal hearing; VA and 
private medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as with 
this claim, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right ankle sprain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  
He contends that his right ankle disability is more disabling 
than currently evaluated, and he has appealed for an 
increased rating.

Under Diagnostic Code 5271, the schedular criteria call for a 
10 percent disability rating for moderate limitation of 
motion of the ankle.  A 20 percent disability rating is 
warranted for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).  Full range of motion for 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2002).  

Other diagnostic codes pertaining to the ankle that may be 
applicable in the present case are Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or astragalus), and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of range of motion, a rating of 20 
percent is for application with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2002).

Throughout his VA and private medical treatment, and at his 
VA examinations, the veteran complained of daily right ankle 
pain with some weakness, laxity, stiffness, and occasional 
swelling.  Upon examination, no locking was observed and 
range of motion testing revealed dorsiflexion to 30 degrees 
and plantar flexion to 40 degrees.  Range of motion was 
notably "normal."  The examiner commented that the 
veteran's right ankle pain appeared moderate and was 
precipitated by excess walking and activity.  The June 2000 
VA examiner commented that he had not observed the veteran's 
right ankle during a flare-up, but estimated that additional 
range of motion lost would "slight."  Subsequent range of 
motion testing showed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  The veteran was diagnosed with a 
right ankle strain, laxity, and degenerative joint disease.  
X-rays showed osteoarthritis.  It was noted that the 
veteran's right ankle could significantly limit functional 
ability when used repeatedly over a period of time.  In 
October 2001, range of motion testing showed dorsiflexion to 
10 degrees with plantar flexion to 25 degrees, without severe 
pain.  In July 2002, the veteran stated that he wore 
bilateral foot orthotics and that he was working at the Naval 
shipyard.  He commented that he was "doing quite well."  


After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right ankle disability.  The evidence does not 
demonstrate that the right ankle is productive of marked 
limitation of motion.  

The evidence of record has demonstrated that the veteran's 
right ankle has some limited motion.  However, such 
limitation is not "marked."  Examination reports have shown 
that dorsiflexion has ranged from 10 degrees to 30 degrees.  
In addition, plantar flexion has ranged from 25 degrees to 45 
degrees.  As stated previously, full range of motion for the 
ankle is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  The veteran's demonstrated range of motion, while 
limited, has not risen to the level of "marked."  His 
limitation of motion is, at most, "moderate."  

Moreover, the evidence contains no record of ankylosis, 
malunion of os calcis or astragalus, or astragalectomy.  As 
such, other diagnostic codes pertinent to ankle disabilities 
are not for application in the present case.  Further, the 
veteran is not shown to have X-ray evidence of arthritis in 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Thus, a higher 
rating cannot be granted under Diagnostic Code 5003. 

In short, the Board has been unable to identify evidence 
demonstrating that the veteran's service-connected right 
ankle disability displays "marked" limitation of motion, or 
that an increased disability is approximated.  The Board thus 
finds that an increased disability evaluation under the 
provisions of Diagnostic Code 5271 is not in order. 

The Board also finds that an increased disability rating 
evaluation is not warranted for residuals of the veteran's 
right ankle disability on the basis of functional loss due to 
pain, weakened movement, excess fatigability, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  While the evidence indicates that the veteran 
experiences some pain, particularly with excess walking and 
activity, these findings suggest minor functional loss of the 
right ankle joint due to pain.  This degree of functional 
loss has already been contemplated in the current 10 percent 
rating.  Furthermore, as stated previously, the veteran's 
right ankle has not demonstrated significant limitation in 
range of motion.  While it was noted that the veteran's ankle 
could significantly limit functional ability when used 
repeatedly over time, there is no evidence that such a 
limitation has, in fact, actually occurred.  In addition, the 
veteran has reported that he currently works at the Naval 
shipyard and is "doing quite well."  The Board thus finds 
that additional functional loss, excess fatigability, and 
pain on movement are thus not supported by adequate pathology 
such that would warrant a rating higher than that currently 
assigned.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but they do not provide a basis for an 
increased rating under these circumstances.  

The Board thus finds that the preponderance of the evidence 
is against an increased rating evaluation for residuals of a 
right ankle sprain.  The veteran's claim is accordingly 
denied.  

Extraschedular consideration

In the September 2000 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected right ankle disability.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2002); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his right ankle disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  The schedular ratings for ankle disabilities are 
not inadequate.  In fact, higher ratings are available if 
certain criteria are met.  Those criteria are not met in this 
case.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  

In addition, the veteran has not presented evidence to show 
that he has been hospitalized after service due to this 
disability.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.  While 
the veteran has asserted that this disability causes pain and 
impairment, such impairment is contemplated in the disability 
rating that has been assigned.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  His 
symptoms include limitation of motion and painful motion, 
with additional limitation on flare-ups, and it is exactly 
these symptoms for which he is being compensated.  In other 
words, he does not have any symptoms from his right ankle 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, the veteran's service-connected right ankle 
disability does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  In the absence of any evidence 
that reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, referral for consideration of an extraschedular 
rating is not in order.

C.  Right knee claim

In a July 2000 rating decision, the RO granted service 
connection for status post meniscus, right knee, secondary to 
service-connected residuals of a right ankle sprain.  A 10 
percent disability rating was assigned at that time, 
effective April 7, 2000.  The veteran appealed, contending 
that his right knee disability was more disabling.  

During the pendency of the appeal, medical evidence was 
obtained showing that the veteran's right knee disorder was 
actually the result of a 1973 wrestling injury, and not due 
to his right ankle.  An April 5, 2002 letter and rating 
decision proposed to sever service connection for the 
veteran's right knee disorder based on this new evidence.  In 
a September 2002 letter and rating decision, the veteran was 
notified that service connection had been severed for his 
right knee status post medial meniscus, effective as of 
December 1, 2002.  The veteran has not responded to either 
the April 2002 or September 2002 rating decisions.  Since he 
has not, as of the date of this decision, appealed the RO's 
decision to sever service connection, the Board is bound by 
that decision.

The veteran's claim for an increase must fail as a matter of 
law.  He is no longer service-connected for the disability 
for which he is requesting an increase.  According to 38 
C.F.R. § 3.400(o)(1), "[a] retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection."  Essentially, the veteran received 
disability benefits to which he was not entitled, since it 
was determined that the right knee condition did not result 
from his service-connected right ankle condition.

The claim presently before the Board must be denied pursuant 
to 38 C.F.R. § 3.400(o)(1).  There are no provisions of law 
that would allow the Board to consider assigning a higher 
rating for the veteran's right knee condition.  Because 
service connection for the underlying condition has been 
terminated, the claim for an increased rating lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
this case, the law, and not the facts, is dispositive of this 
claim.
















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain is denied. 

The claim for a rating in excess of 10 percent for status 
post medial meniscus, right knee, from April 7, 2000 to 
December 1, 2002, is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

